The bill of sale to the plaintiff, from her husband was void at common law, and assuming that the title claimed under it, could be sustained on proof by her, that it was given and accepted in satisfaction of a debt due to her for money lent him from a separate estate belonging to her, there appears an insuperable objection to her recovery. The evidence does not warrant the conclusion that she had such separate estate, She testified that she received the money for which the notes were given from her mother in Russia when she was twenty-one years of age, that she was married in 1847, that she left Russia in 1857, brought the money with her, put some of it in the Rochester Savings Bank and kept the residue in her bureau, and that she had made loans of a part two or three times, which had been repaid besides the money for which the notes were given.
Although it is not stated in terms that she was a native of Russia and married there, no other conclusion or inference can fairly or properly be drawn from her testimony.
There was no proof of any law or regulation in Russia that secured the property to her as her separate estate, nor of any agreement between her and her husband before she left Russia, that the money received there and brought over here with her was to be her separate estate. Nor is there any evidence that the money was paid to her after the passage of statutes of this State in 1848, p. 307, and 1849, p. 528, securing the ownership of property to married women as their *Page 304 
separate estate. All that is proven is that she received it when she was twenty-one years of age, but it does not appear when she attained that age. There is, therefore, nothing in the case to show that the rights of the plaintiff and her husband were not to be governed, controlled and determined by the rules of the common law when she took the notes for which the bill of sale was given. (See Monroe v. Douglas, 5 N.Y.R., 1 Selden, p. 447.) That transaction cannot be construed into a settlement of the amounts for which the notes were given for the separate use of the wife. It is clear that it was not so intended. On the contrary the parties appear to have acted on the mistaken assumption that the wife could hold and dispose of the money as her own, notwithstanding her coverture. The most that can be claimed from the facts in the case is, that the husband had not asserted his marital rights, but, in the closing language of WRIGHT, J., in giving the opinion of the court in Ryder v. Hulse (24 N Y Rep., 372-380): "It cannot be that because a husband suffers his wife to manage and deal with his estate as though it were her own, that he divests himself of ownership and assumes the character of trustee to hold it to her use." Much less can the omission to assert his own marital rights to the property owned by his wife, at the time of her marriage or subsequently acquired, operate to the prejudice of his creditors. Assuming the views above expressed to be correct, the court erred in denying the motion made on the close of the testimony, for a nonsuit on the ground that the transfer of the goods from the husband to the wife was invalid and gave her no title, and also in refusing to charge the jury, that if they found that the sale of the goods was from husband to wife, that is in itself void, and also in holding that the defendant was limited to the two questions, whether there was actual fraud, and as to the value of the property. I will only add, that the court could not, after the evidence given by the plaintiff, that her husband after the sale of the goods never staid in the store, and that he never sold any thing after she bought it out, charge, as requested by the defendant's counsel, "that if the court holds *Page 305 
that the husband could sell to the wife, then that the continued possession of the property in the husband without any change of possession, as this sale in this case, raises the presumption that the sale is fraudulent, and that, as against these creditors, it is absolutely void, unless shown to be in good faith." The request, therefore, was properly refused.
The order for a new trial was, on the other grounds, above stated, properly granted. It must, therefore, be affirmed with costs, and judgment absolute must be rendered against the plaintiff, with costs, pursuant to her stipulation.
For affirmance, LOTT, Ch. C.
For reversal EARL, HUNT, LEONARD and GRAY, CC.
Order of the General Term reversed and judgment ordered for the plaintiff upon the verdict, with costs.